Citation Nr: 0318134
Decision Date: 07/29/03	Archive Date: 10/02/03

DOCKET NO. 96-37 117A              DATE JUL 29, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Entitlement to improved death pension benefits.

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active air service from September 1953 to December
1957, and from October 1961 to September 1962; he died in December
1993 at age 59. The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from
the Department of Veterans Affairs (VA) Houston Regional Office
(RO) decisions, which denied the appellant's claim of entitlement
to improved death pension benefits.

In July 2001, the appellant testified at a Board hearing at the RO
before a Member of the Board (Members of the Board are now titled
Veterans Law Judges (VLJs)) who is no longer employed by the Board.
Generally in such situations, the appellant would have the option
of testifying at a new hearing before a different VLJ. In March
2003, however, the Board informed the appellant of her right to a
new hearing. She was asked to respond within 30 days and was told
that if she did not respond within that time frame, the Board would
assume that she did not desire a new hearing. As of this date, she
did not respond to the Board's letter, and the Board assumes that
she does not wish to testify at a new hearing.

In September 2001, the Board remanded this matter for further
development of the evidence and other action. Upon review of the
claims file, the Board concludes that such development was
completed satisfactorily. See Stegall v. West, 11 Vet. App. 268
(1998).

The Board notes that there was uncertainty as to the marital status
of the veteran and the appellant upon the veteran's death. Because
that issue was resolved in a manner favorable to the appellant,
there is no need for further discussion on the matter.

2 -


FINDINGS OF FACT

1. The veteran died in December 1993 at the of age 59.

2. The appellant filed a claim of entitlement to improved death
pension benefits, which was received at the RO in February 1995.

3. The appellant has one minor child, the son of the veteran, who
was born in August 1987.

4. At all times since filing her claim for improved death pension
benefits, the appellant's income exceeded the statutory limits
beyond which improved death pension benefits are not payable.

CONCLUSION OF LAW

The appellant does not meet the income criteria for improved death
pension benefits. 38 U.S.C.A. 101, 1110, 1503,1521, 1541, 5107
(West 2002); 38 C.F.R. 3.21, 3.23, 3.271 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA). Veterans Claims Assistance
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now
codified at 38 U.S.C.A. 5102, 5103,

- 3 -

5103A, 5107 (West Supp. 2002). This newly enacted legislation
provides, among other things, for notice and assistance to
claimants under certain circumstances. VA has issued final rules to
amend adjudication regulations to implement the provisions of VCAA.
See 38 C.F.R 3.102, 3.156(a), 3.159 and 3.326(a) (2002). The
intended effect of the new regulations is to establish clear
guidelines consistent with the intent of Congress regarding the
timing and the scope of assistance VA will provide to a claimant
who files a substantially complete application for VA benefits, or
who attempts to reopen a previously denied claim. Where laws or
regulations change after a claim has been filed or reopened and
before the administrative or judicial process has been concluded,
the version most favorable to the appellant will apply unless
Congress provided otherwise or has permitted the Secretary of
Veterans Affairs to do otherwise and the Secretary has done so. See
Karnas v. Derwinski 91 Vet. App. 308 (1991).

After reviewing the claims folder, the claimant has been notified
of the applicable laws and regulations which set forth the criteria
for entitlement to improved death pension benefits. The discussions
in the rating decision, statement of the case, supplemental
statements of the case, and December 2000 and November 2001 letters
have informed the claimant of the information and evidence
necessary to warrant entitlement to the benefit sought. Moreover,
by December 2000 and November 2001 letters and in the November 2002
supplemental statement of the case, the claimant was advised of the
types of evidence VA would assist her in obtaining. See Quartuccio
v. Principi, 16 Vet. App. 183 (2002). The Board therefore finds
that the notice requirements of the new law and regulation have
been met.

Furthermore, the Board finds that there has been substantial
compliance with the assistance provisions set forth in the new law
and regulation. See 38 U.S.C.A. 5103A. The record in this case
includes several relevant requests for essential information to
include the November 2001 letter referenced above. Based on the

- 4 -

claimant's responses, the Board concludes that all possible
assistance was rendered. Significantly, no additional pertinent
evidence has been identified by the claimant I as relevant to the
issue on appeal. Under these circumstances, no further action is
necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of VCAA and
the new VCAA regulations. As discussed above, VA has made all
reasonable efforts to assist the claimant in the development of the
claim and has notified the claimant of the information and evidence
necessary to substantiate the claim. Consequently, the case need
not be referred to the claimant for further argument, as the
Board's consideration of the new law and new regulations in the
first instance does not prejudice the claimant. See generally
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet.
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been
substantial compliance with the new legislation and the new
implementing regulation, a remand would serve no useful purpose.
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict
adherence to requirements in the law does not dictate an
unquestioning, blind adherence in the face of overwhelming evidence
in support of the result in a particular case; such adherence would
result in unnecessarily imposing additional burdens on VA with no
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App.
426, 430 (1994) (remands which would only result in unnecessarily
imposing additional burdens on VA with no benefit flowing to the
claimant are to be avoided).

Factual Background

The veteran died in December 1993. In February 1995, the appellant
filed a claim for improved death pension benefits. She stated that
she had one son with the

- 5 -


veteran who was born in August 1987 and that her earnings amounted
to $1,400 per month.

In January 1996, a Social Security Administration Administrative
Law Judge determined that the appellant, as the veteran's surviving
souse, was entitled to lump sum Social Security death benefits.

In February 1996, the RO denied the appellant claim for nonservice-
connected death pension benefits.

In October 2000,, the appellant indicated that she and her son each
received approximately $413 per month from the Social Security
Administration and that she received monthly retirement income in
the amount of $800.

In July 2001, the appellant testified at a travel Board hearing
that she left her job in October 1998. She stated that she was
receiving Social Security benefits in the amount of $854 a month
consisting of $427 for herself and $427 for her son. In addition to
Social Security benefits, she indicated that she was receiving
retirement income of $800 a month.

In January 2002, the appellant submitted a signed statement
reflecting that she was receiving a total of approximately $850 per
month in Social Security benefits. She reported no other income.

Discussion

The law provides that the Secretary shall pay to the surviving
spouse of each veteran who served for ninety (90) days or more
during a period of war or who at the time of death was receiving or
entitled to receive compensation or retirement pay for a service-
connected disability pension at the rate prescribed by law and

- 6 -

reduced by the surviving spouse's annual income. 38 U.S.C.A.
101(8), 1521(j), 1541(a); 38 C.F.R. 3.3(b)(4), 3.23.

The maximum rate of improved death pension is reduced by the amount
of the countable annual income of the surviving spouse. 38 C.F.R.
3.23(b). For purposes of improved death pension, payments of any
kind from any source are counted as income in the year in which
received unless specifically excluded. 38 U.S.C.A. 1503; 38 C.F.R.
3.271.

The maximum annual rates of pension and death pension payable are
published in Appendix B of VA Manual M21-1 and are to be given the
same force and effect as published in VA regulations. 38 C.F.R.
3.21. Effective December 1, 1994, the maximum annual rate of
improved death pension for a surviving spouse with one child was
$7,056. Effective December 1, 1995, the maximum annual rate of
improved death pension for a surviving spouse with one child was
$7,240. Effective December 1, 1996, the maximum annual rate of
improved death pension for a surviving spouse with one child was
$7,450. Effective December 1, 1997, the maximum annual rate of
improved death pension for a surviving spouse with one child was
$7,1607. Effective December 1, 1998, the maximum annual rate of
improved death pension for a surviving spouse with one child was
$7,706. Effective December 1, 1999, the maximum annual rate of
improved death pension for a surviving spouse with one child was
$7,891. Effective December 1, 2000, the maximum annual rate of
improved death pension for a surviving spouse with one child was
$8,168, and effective December 1,, 2002, it was $8,389. 38 U.S.C.A.
1503, 1541; 38 C.F.R. 3.23; VA ADJUDICATION PROCEDURE MANUAL, M21-
1, Part I, Appendix B.

While the appellant has requested improved death pension benefits
because she feels she is entitled to these benefits as the spouse
of the veteran and needs such income to meet her expenses, VA can
only grant such benefits pursuant to

- 7 -

applicable laws and regulations. These laws and regulations provide
that only persons whose income is within a certain limit can
receive such benefits.

The appellant has not provided income information for every year
relevant to the current appeal despite many requests. The Board,
however, finds that at all times since filing her claim, the
appellant's income has exceeded the income limitations entitling
one to improved death pension benefits. While she was employed, her
annual income was $16,800, a sum well beyond any of the income
restrictions set forth above. After her retirement in October 1998,
her income consisted of $800 per month in retirement benefits, and
approximately $850 in Social Security payments. Such income amounts
to $19,800 a year, a sum far beyond any contemplated by the
regulations to date. The Board is aware that in January 2002, the
appellant report only $850 in monthly income totaling $10,200
annually. While there is a question with regard to the status of
the previously reported retirement benefits, even the sum reported
is greater than any of the above yearly income caps that would
render one eligible for improved death pension benefits.

In making this determination, the Board has considered the
provisions of 38 U.S.C.A. 5107(b), but there is not such a state of
approximate balance of the positive evidence with the negative
evidence to otherwise warrant a favorable decision.

8 -

ORDER

The appeal is denied.

V. L. Jordan 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 9 -



